           Case 20-33948 Document 955 Filed in TXSB on 03/08/21 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                               )
In re:                                                         )   Chapter 11
                                                               )
FIELDWOOD ENERGY LLC, et al.,                                  )   Case No. 20-33948 (MI)
                                                               )
                                                               )   Jointly Administered
                                                1
                                     Debtors.                  )
                                                               )

               JOINDER OF ENVEN ENERGY VENTURES, LLC TO THE
        (A) OBJECTION OF CHEVRON U.S.A. INC. AND NOBLE ENERGY, INC.,
         (B) OBJECTION OF XTO OFFSHORE, INC., HHE ENERGY COMPANY, AND
    XH LLC, (C) OBJECTION OF MARATHON OIL COMPANY, AND (D) OBJECTION
      OF ENI US OPERATING CO. INC. AND ENI PETROLEUM US LLC TO THE
           DISCLOSURE STATEMENT FOR THE JOINT CHAPTER 11 PLAN
           OF FIELDWOOD ENERGY, LLC AND ITS AFFILIATED DEBTORS


          EnVen Energy Ventures, LLC (“EnVen”), a creditor and party-in-interest in the above-

captioned, jointly administered bankruptcy cases (the “Bankruptcy Cases”), hereby files this

joinder to (the “Joinder”), incorporates by reference and adopts (A) Chevron U.S.A. and Noble

Energy, Inc.’s Objection to Debtors’ Motion for Entry of an Order Approving (I) the Adequacy

of the Disclosure Statement, (II) Proposed Voting and Tabulation Procedures, (III) Procedures

for Executory Contract Assumption and Assignment, and (IV) Procedures for Assignment and

Transfer of Property of the Estate [Docket No. 880] (the “Chevron Objection”), (B) the

Objection of XTO Offshore, Inc. HHE Energy Company, and XH LLC to the Disclosure

Statement for the Joint Chapter 11 Plan of Fieldwood Energy, LLC and its Affiliated Debtors

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778);
    Fieldwood Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489);
    Fieldwood SD Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM
    Shelf LLC (8107); Bandon Oil and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP
    LLC (1971); Galveston Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422). The Debtors’
    primary mailing address is 2000 W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.

                                                           1
        Case 20-33948 Document 955 Filed in TXSB on 03/08/21 Page 2 of 4




[Docket No. 900] (the “XTO Objection”), Marathon Oil Company’s Objection to the Debtors’

Disclosure Statement, Procedures for Assumption of Executory Contracts and Transfer of

Property of the Estate [Docket No. 924] (the “Marathon Objection”), and the Objection of Eni

US Operating Co. Inc. and Eni Petroleum US LLC to Approval of Debtors’ Disclosure Statement

for Debtors’ Joint Chapter 11 Plan of Reorganization [Docket No. 937] (the “Eni Objection”).

In support of this Joinder, EnVen respectfully represents as follows:

                            RELEVANT BACKGROUND FOR JOINDER

A.     EnVen’s Business Relationship with the Debtors

       1.      Based in Houston, Texas, EnVen is an upstream oil and natural gas company

engaged in the exploration, development, extraction and production of oil and gas and related

hydrocarbons in the Gulf of Mexico.

       2.      As part of their business operations, EnVen and Fieldwood are parties to several

operating agreements and leases, as successors in interests to their respective contractual

counterparties therein, to engage in exploration, development, extraction and production

activities in the Gulf of Mexico. EnVen and Fieldwood’s business operations are subject to

oversight by several government agencies, including, inter alia, the Bureau of Safety and

Environmental Enforcement (BSEE), whose regulations serve as the basis for various plugging

and abandonment obligations (the “P&A Obligations”) for decommissioning certain leases.

       3.      The potential P&A Obligations, as estimated by BSEE, are reflected in the

attached Exhibit A.       Even by the most conservative of estimates (P50), the total

decommissioning costs total approximately $12.05 million. Using a P70 cost estimate, the

estimated decommissioning costs for these properties total approximately $16.24 million. Using




                                                2
          Case 20-33948 Document 955 Filed in TXSB on 03/08/21 Page 3 of 4




a P90 cost estimate, the estimated decommissioning costs for these properties total

approximately $22.76 million.2

B.        The Chapter 11 Cases and Objections

          4.      On August 3 and August 4, 2020, Fieldwood Energy LLC (“Fieldwood”) and 13

affiliated debtors (collectively, the “Debtors”) each filed a voluntary petition for relief under

chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States

Bankruptcy Court for the Southern District of Texas, Houston Division (the “Court”).

          5.      On January 1, 2021, the Debtors filed the Joint Chapter 11 Plan of Fieldwood

Energy LLC and its Affiliated Debtors (the “Plan”) and the Disclosure Statement for Joint

Chapter 11 Plan of Fieldwood Energy LLC and its Affiliated Debtors (the “Disclosure

Statement”).

          6.      EnVen joins and incorporates the Chevron Objection, filed February 12, 2021, the

XTO Objection, filed February 22, 2021, the Marathon Objection, filed March 1, 2021, and the

Eni Objection, filed on March 3, 2021. The Disclosure Statement in its current form falls

woefully short of providing adequate information regarding the treatment of decommissioning

liabilities, including P&A Obligations that the Debtors propose to abandon.

                                     SUPPORTING DOCUMENTATION

          7.      On information and belief, other supporting documentation, including any

referenced agreements or pleadings herein, are already in the possession of the Debtors, their

counsel and/or other professional agents, or publicly available. Such supporting documentation

may contain confidential and/or commercially sensitive information. As such, such supporting



2
    On November 23, 2020, EnVen filed proofs of claims against Debtors Fieldwood Energy LLC and Dynamic
    Offshore Resources NS, LLC, asserting, among other things, outstanding invoice amounts and amounts for P&A
    Obligations (referred therein as abandonment and reclamation obligations).

                                                       3
        Case 20-33948 Document 955 Filed in TXSB on 03/08/21 Page 4 of 4




documentation may be available upon request from counsel to EnVen, at the contact information

below, subject to prior execution of an appropriate confidentiality agreement or protective order.

                                   RESERVATION OF RIGHTS

       8.      EnVen reserves, to the fullest extent allowed by law, the right to amend, update,

modify, and/or supplement the Joinder in all respects, including, without limitation, any of the

arguments or concerns raised in and incorporated into this Joinder at any time, including at any

hearing set by the Court for consideration of the Disclosure Statement and Plan.



Dated: March 8, 2021


                                             BAKER BOTTS L.L.P.

                                              /s/ Kevin Chiu

                                             Emanuel C. Grillo (pro hac vice forthcoming)
                                             emanuel.grillo@bakerbotts.com
                                             BAKER BOTTS L.L.P.
                                             30 Rockefeller Plaza
                                             New York, NY 10112-4498
                                             Telephone:    212.408.2519
                                             Facsimile:    212.259.2519

                                             - and -

                                             Kevin Chiu, State Bar No. 24109723
                                             kevin.chiu@bakerbotts.com
                                             BAKER BOTTS L.L.P.
                                             2001 Ross Avenue, Suite 900
                                             Dallas, TX 75201-2980
                                             Telephone:    214.953.6417
                                             Facsimile:    214.661.4417


                                             Counsel for EnVen Energy Ventures, LLC




                                                4
